Case 4:19-cr-40018-SOH Document 56                Filed 01/15/21 Page 1 of 9 PageID #: 126




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

UNITED STATES OF AMERICA                              )
                                                      )
v.                                                    )      CASE NO. 4:19CR40018 SOH
                                                      )
LONNIE JOSEPH PARKER                                  )

                    THE UNITED STATES OF AMERICA’S
     SUPPLEMENTAL NOTICE OF INTENT TO OFFER RULE 404(b) EVIDENCE AND
             MOTION FOR ADMISSION OF EVIDENCE UNDER 404(b)

        The United States of America, by David Clay Fowlkes, First Assistant United States

Attorney for the Western District of Arkansas, and Special Assistant United States Attorney Anne

E. Gardner, submits the following response in to defendant’s motion for disclosure of F.R.E.

404(b) evidence (Doc. No. 37), and defendant’s Response to Rule 404(b) Notice (Doc. No. 40).

BACKGROUND

        The United States provided notice of its intent to seek the admission the following evidence

under Federal Rules of Evidence, Rule 404(b) (Rule 404(b)) as evidence of intent, knowledge, and

absence of mistake: a) additional prescriptions issued to defendant’s patients whose prescriptions

are charged in Counts 1 through 9 of the Superseding Indictment, b) testimony from defendant’s

patients who are not covered in Counts 1 through 9 of the Superseding Indictment, and c) practice-

wide evidence that during the timeframe charged in the Superseding Indictment, defendant issued

certain kinds of prescriptions in enormous quantities and dangerous combinations outside the

standard of medical practice generally recognized and accepted in the country.

        In the defendant’s response, he did not object to the admission of additional prescriptions

issued to defendant’s patients whose prescriptions are charged in Counts 1 through 9 of the

Superseding Indictment. The defendant requested additional facts regarding testimony from



                                                 1
Case 4:19-cr-40018-SOH Document 56                    Filed 01/15/21 Page 2 of 9 PageID #: 127




defendant’s patients who are not covered in Counts 1 through 9 of the Superseding Indictment,

and requested an expert report regarding practice-wide evidence during the timeframe charged in

the Superseding Indictment. At this time, the United States outlines the anticipated patient witness

testimony, however, the finalized expert report has not been received. Therefore, the United States

seeks a pre-trial ruling on subpart “b)”, testimony from defendant’s patients who are not covered

in Counts 1 through 9 of the Superseding Indictment.

       Testimony from Patients who are not Covered in Counts of the Superseding Indictment

       The United States seeks to admit under Rule 404(b) as evidence of knowledge, intent, and

absence of mistake testimony from patients who are not the subject of specific counts in the

Superseding Indictment as evidence that Dr. Parker was operating a “pill mill” in which he was

prescribing controlled substances without legitimate medical purpose. “Pill mills” have been

found to have common characteristics, including some or all of the following: clinics 1) are cash

only and do not accept medical insurance, 2) provide no variation in treatment by prescribing each

patient the same or substantially similar narcotic or narcotics in same or similar quantities, 3)

prescribe “a trinity” of drugs including a narcotic, benzodiazepine/depressant combined with a

non-controlled substance, such as an antibiotic or muscle relaxant, 4) prescribe specific narcotics

as requested by patients, 5) provide little or no medical examination, 6) possess no medical

equipment or equipment that is not operational, 7) serve a large number of patients per day, 8)

make no recommendations to patients for alternative therapy or future treatment such as X-rays

and physical therapy, 9) direct patients to fill prescriptions at certain pharmacies, 10) have patients

who travel from long distances for treatment and/or travel in groups to the clinic, 11) see majority

of patients without an appointment, and 12) employ armed security guards. See e.g., United States

v. King, 898 F.3d 797, 803 (8th Cir. 2018); United States v. Gowder, Slip Copy 2020 WL 7863139



                                                  2
Case 4:19-cr-40018-SOH Document 56                   Filed 01/15/21 Page 3 of 9 PageID #: 128




*2 (6th Cir. December 30, 2020); United States v. Azmat, 805 F.3d 1018, 1036-37 (11th Cir. 2015).

In Katz, the United States offered similar testimony of a patient whose prescriptions were not

included in the indictment under Rule 404(b), and its admission was affirmed by the Eighth Circuit.

See United States v. Katz, 445 F.3d 1023, 1030 (8th Cir. 2006); see also United States v. Ali, 161

F.3d 745, 573 (8th Cir. 2010) (affirming the admission of witness testimony under 404(b)). The

patients’ testimony is offered to show Dr. Parker’s knowledge that he was operating outside the

scope of professional practice and intended to do so. See United States v. Chaney, 921 F.3d 572,

591 (6th Cir. 2019) (explaining, “[e]vidence of the circumstances surrounding issuance of

prescriptions allows juries to infer that a physician’s purpose was something other than legitimate

medical treatment”).

       The defendant has been provided summaries of interview for the following patients that

contain each patient witness’ identity. The United States requests to offer the following testimony

under Rule 404(b):

       1. Patient Witness TH:

       TH has been a patient of Dr. Parker since 2017. She began seeing him when she was in the

hospital getting tumors removed from her breast. Dr. Parker was doing rounds in the hospital where

she was a patient. After she was discharged, Dr. Goins gave her a referral to see Dr. Parker at his

clinic. TH has had pain issues since her surgery and suffers from epilepsy. She saw Dr. Parker

once a month for pain. When TH first went to Dr. Parker, she brought her medical records for him

to review, and she was examined. After the first visit, Harris did not receive a medical exam.

       Harris described a typical visit as a several hour wait in the office followed by a drug test.

After the drug test, she either saw Dr. Parker or a nurse practitioner. Dr. Parker or the nurse would

talk to her and give her the prescriptions that she wanted. TH is on Medicaid. When she first began



                                                 3
Case 4:19-cr-40018-SOH Document 56                   Filed 01/15/21 Page 4 of 9 PageID #: 129




seeing Dr. Parker, Medicaid paid for her visits. TH had to pay a $30 co-pay. At some point, Dr.

Parker stopped taking Medicaid, and the cost of TH’s appointments increased from $30 to $175.

Soon after, Dr. Parker brought in a counselor. When TH was required to see the counselor, she

paid an additional $175. All of the fees were paid in cash. TH paid because she knew she was

guaranteed to get her pain medicine prescriptions.

       Conversely, TH was able to use her insurance to pay for her prescriptions. She usually went

to Walgreens in Hope, Arkansas. Dr. Parker had an auto-refill system set up with them. TH drug

tests were also charged to her insurance. Her samples were sent to a company called Labcorp. In

December 2018, TH received a notice that her drug test was not being covered any more. The

notice stated that she had an outstanding balance of a few thousand dollars. TH believed that the

workers in Dr. Parker's office coded the drug screening incorrectly. TH did not worry about the

outstanding debt. Eventually, TH stopped going to Dr. Parker, because the prices kept going up,

and she simply could not afford to go any longer.

       TH thought Dr. Parker was a good doctor until he moved to Texarkana, Arkansas. Then, it

seemed like there were many people going to Dr. Parker to get pain pill prescriptions. People were

willing to drive long distances and wait for hours to get their prescriptions. Dr. Parker was known

around town as "Dr. Feelgood". To TH, the majority of patients seemed like they were the type of

people who would sell the prescriptions. Kevin LNU (Last Name Unknown) worked the front desk

at Dr. Parker's office. He often had to put people out of the office because they were getting angry

waiting so long for an appointment, and they were disruptive. Finally, Dr. Parker put a television

in the waiting room. The television seemed to help to calm people down. Dr. Parker's clientele

was a younger group, most patients appearing to be in their twenties or thirties. They packed into

Dr. Parker's waiting room trying to get pain medicine prescriptions. TH explained that if she was



                                                 4
Case 4:19-cr-40018-SOH Document 56                    Filed 01/15/21 Page 5 of 9 PageID #: 130




still waiting at the end of the day, she was just given her prescription, as the staff just wanted to

go home. The staff would ask everyone in the waiting room what they needed, and then they

would pass out prescriptions. TH witnessed people talking about sharing and buying each other’s

pills. TH was approached in the parking lot about selling her pills. She was offered $300 to $500

to sell her prescription. TH refused. TH received pills from Dr. Parker for about three years. Dr.

Parker wrote her prescriptions for hydrocodone and Xanax. One time, she also had oxycodone in

her urine when she was drug tested. Dr. Parker made her see the counselor. The counselor told her

that the next time something came up in her urine, she would be unable to get her prescriptions

until she had two clean drug screenings. TH explained that his statement was a joke because the

two tests could be done back to back on the same day. Furthermore, TH stated that she routinely

had marijuana in her system when she was drug tested, and it was never mentioned. Plus, if a

patient told the nurse that he/she could not urinate, he/she still got a prescription. There was also

an Arab looking man who worked in the office. He kept people in control and made sure everyone

paid in full before they received their prescriptions.

       TH stated that there was a man in Dr. Parker's office that sold CBD oil and products. He

would let people try them for free and then charge between $50 to $70 for the products. A lot of

people bought CBD products. TH started to go to St. Michael's when she could no longer afford

to go to Dr. Parker's office. The doctor she saw there asked her if she knew she was about to die.

He explained that the combination of medicines that she was taking along with the medical

problems she had was a lethal combination. The doctor has since gotten TH on a different regimen.

       2. Patient Witness JJ:

       JJ stated that his first appointment lasted approximately thirty (30) minutes. Dr. Parker

examined his leg the first time and asked JJ to provide a pain level. Dr. Parker prescribed



                                                  5
Case 4:19-cr-40018-SOH Document 56                    Filed 01/15/21 Page 6 of 9 PageID #: 131




Hydrocodone 10-325mg and Tramadol 50MG. Typically, JJ would pay between $125-150 for

his visits. A drug test was administered during each visit, but no one watched the patients

complete the drug test. JJ advised on multiple occasions, he failed his drug test, and that he had

cocaine and methamphetamine in his system on two separate occasions. JJ said he would have

to go see "Mr. Walker" if he failed his test. Mr. Walker would "evaluate" the patients that failed

the test and advise Dr. Parker if they were able to receive prescriptions or not. JJ said he

routinely tested positive for marijuana on his drug test. Dr. Parker and Mr. Walker told JJ that

marijuana was basically legal in Arkansas, and he did not have to worry about testing positive

for it.

          JJ said he would only see Dr. Parker once every three months. The following month after

seeing Dr. Parker, JJ would see the nurse practitioner, Laterica House. JJ believed that House

already had a pre-written prescription before the visit, because once he was able to get in to see

House, the visit was not long, and she would hand him a prescription without checking him out.

The following month, JJ met with Mr. Walker, who would evaluate him to see if he was using

narcotics or abusing his prescriptions. JJ advised he would receive a prescription after his visit

with Mr. Walker from Dr. Parker.

          JJ believed that if he would've taken his medical records to a different doctor that he

would not have been prescribed the same prescriptions. JJ advised a guy named Mr. Saad, who

has been identified as Saad Dawalibi, sold CBD oil in the back of the clinic. He said he sold it

for $25 a cartridge and $50 for CBD cream.

          3. Patient Witness JS:

          JS advised she has had neck and back pain from a wreck. She took an X-ray from the

accident into Dr. Parker’s office for her first appointment. She was not referred to Dr. Parker, but



                                                  6
Case 4:19-cr-40018-SOH Document 56                    Filed 01/15/21 Page 7 of 9 PageID #: 132




all she had to do was call and schedule an appointment. JS was asked to talk about her first

appointment with Dr. Parker. She advised every time she has gone to see Dr. Parker the wait has

been all day to see him. The first time she went into the clinic, she had to fill out a questionnaire,

and she brought her previous medical records. JS said there was never an examination, she would

only talk to Dr. Parker, and he would give her prescriptions. She would also see a counselor

named Walker (first name unknown) and the nurse practitioner named Laterica House. JS said

when she would see the nurse practitioner or counselor, the prescriptions for her were already

written out. JS advised she thought it was weird, and she didn't like how she was billed from her

insurance company for seeing the doctor when she only saw the nurse practitioner and the

counselor. JS said after a year of her insurance paying to see Dr. Parker, they advised they would

not pay for her to see him. JS began paying cash every visit to see Dr. Parker. JS would pay $250

every visit and would go to an appointment every month. JS advised most of the patients at the

clinic looked like "dope fiends." JS made Dr. Parker's office change the time of her appointment

so she wouldn't have to sit with the "dope fiends" in the lobby. JS advised she will not go back

and see Dr. Parker if the clinic reopens, and she has found a new pain management specialist in

Texarkana, AR.

       4. Patient Witness DA:

       DA told investigators that he has been a patient of Dr. Parker since May 2017 and was

informed that Dr. Parker's clinic was shut down when he presented for his scheduled appointment

on June 15, 2019. According to DA, he was referred by "Healthcare Express" and was being treated

by Dr. Parker for pain management following several surgeries in March 2017 on his foot due to

a condition that causes his bones to deteriorate. DA stated that it took approximately one month

to get his first visit with Dr. Parker after providing a referral and all his previous medical records.



                                                  7
Case 4:19-cr-40018-SOH Document 56                    Filed 01/15/21 Page 8 of 9 PageID #: 133




DA told investigators that the first appointment consisted of several "tests", an exam, and X-rays.

Following this, he was put on a rotation where he would see Dr. Parker one month, the nurse

practitioner "Ms. House" one month, and a counselor the following month. He stated that

originally it was $150 cash for the visit to Dr. Parker and $75 for the visits with Ms. House and

the counselor, but that it was now $150 cash for each visit. DA stated that the visits were billed

to Medicaid as well as being charged cash per visit, but he did not think Medicaid paid out for

the visits.

        When questioned by investigators as to what kinds of tests were conducted by Dr. Parker,

DA stated that at every visit a urine screen was conducted, and that every six months a blood

test was conducted. After the urine and/or blood tests were conducted, vital signs were taken and

DA was sent back to the lobby to wait for his appointment, which according to him took several

hours. While sitting in the lobby, DA stated that he observed other patients "complaining about

not getting the pills they wanted," and that there were "lots of patients coming in and out." Dr.

Parker prescribed him oxycodone, hydrocodone, and muscle relaxers, and Dr. Parker tried to

lower his dosage of medications after "DEA changed the rules." DA also stated that he believed

Dr. Parker had the prescriptions "pre-written" for the visits with the other providers, and that you

were only given them after completing your visit and doing your urine/blood tests.




                                  [this space intentionally blank]




                                                  8
Case 4:19-cr-40018-SOH Document 56                 Filed 01/15/21 Page 9 of 9 PageID #: 134




       WHEREFORE, the United States requests that the Court issue a pretrial ruling on the

admissibility of the above described witness testimony as 404(b) evidence.

                                          DAVID CLAY FOWLKES
                                          FIRST ASSISTANT UNITED STATES ATTORNEY

                                          By: /s/ Anne E. Gardner

                                                ANNE E. GARDNER
                                                Special Assistant United States Attorney
                                                P.O. Box 1229
                                                Little Rock, Arkansas 72203
                                               (501) 340-2600
                                               Anne.Gardner2@usdoj.gov




                                               9
